J-S27008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER SULLIVAN                       :
                                               :
                       Appellant               :   No. 985 WDA 2018

               Appeal from the PCRA Order Entered June 4, 2018
     In the Court of Common Pleas of Jefferson County Criminal Division at
                        No(s): CP-33-CR-0000495-2016


BEFORE:      OLSON, J., OTT, J., and COLINS*, J.

MEMORANDUM BY OLSON, J.:                                  FILED JUNE 11, 2019

       Appellant, Christopher Sullivan, appeals pro se from the June 4, 2018

order dismissing his petition filed pursuant to the Post-Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

       The factual and procedural history of this case are as follows.1 On April

5, 2017, Appellant pled guilty to 19 charges2 stemming from a string of

burglaries perpetrated by Appellant and two co-conspirators at various social

clubs across Pennsylvania, including American Legion clubs and Veterans of
____________________________________________


1  The factual history described herein is derived from both the
Commonwealth’s and Appellant’s statements of the case, as well as the
findings of fact of the fortieth statewide investigating grand jury.

2  Including: corrupt organizations, 18 Pa.C.S.A. § 911(b)(3); corrupt
organizations (conspiracy), 18 Pa.C.S.A. § 911(b)(4); dealing in proceeds of
unlawful activities, 18 Pa.C.S.A. § 5111; conspiracy to commit burglary, 18
Pa.C.S.A. § 903(a)(1); attempted burglary, 18 Pa.C.S.A. § 901(a); 13 counts
of burglary, 18 Pa.C.S.A. § 3502(a)(4); and theft by unlawful taking, 18
Pa.C.S.A. § 3921(a).
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S27008-19



Foreign Wars clubs (VFWs), between September 9, 2015 and December 1,

2015. Pursuant to the plea agreement, the trial court sentenced Appellant to

seven to 21 years’ incarceration. This sentence was to run consecutively to a

two to four year sentence Appellant received for his guilty plea to a similar

crime committed in Armstrong County, which made his total aggregate

sentence nine to 25 years’ incarceration. The Office of the Attorney General

of Pennsylvania prosecuted this case, as the burglaries took place in six

different counties (seven counties total, including the Armstrong County

burglary for which Appellant had already been sentenced). Appellant contends

that he accepted the plea agreement in this case because it was offered as a

“package deal” to him and his long-time friend and co-conspirator, Gary Nau.

Specifically, he avers that in order for Mr. Nau to be able to accept the plea

offer, Appellant also had to accept.

      Attorney Fred D. Hummel represented Appellant throughout the plea

process.   Appellant did not file post-sentence motions or a direct appeal.

Instead, on February 14, 2018, Appellant filed a pro se PCRA petition alleging

ineffective assistance of plea counsel for inducing him to accept the “package

deal” plea agreement despite his alleged actual innocence. On February 15,

2018, the PCRA court appointed Attorney George N. Daghir to represent

Appellant with regard to his PCRA petition. On May 4, 2018, Attorney Daghir

filed a petition to withdraw as counsel and a no-merit letter pursuant to

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth

v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). On May 7, 2018, the

                                       -2-
J-S27008-19



PCRA court granted Attorney Daghir’s petition to withdraw and issued a Rule

907 order to Appellant.        On May 29, 2018, Appellant filed a response to

Attorney Daghir’s petition to withdraw. In it, Appellant alleged that Attorney

Daghir failed to adequately address or investigate his claims and was therefore

ineffective. On June 4, 2018, the PCRA court dismissed Appellant’s petition.

This appeal followed.3

       Appellant presents the following issues for our review:

       1. Did the PCRA court err in dismissing without a hearing
          [Appellant’s] claim that trial counsel failed to provide a full
          consultation regarding [Appellant’s] decision to plead guilty
          where the advice counsel offered was unreasonable because it
          was legally deficient and designed to coax [Appellant] into
          giving up his trial rights?

       2. Did PCRA counsel provide ineffective assistance by failing to do
          any investigation into the matters before issuing a no-merit
          letter and requesting to withdraw?

Appellant’s Brief at 6.




____________________________________________


3  Appellant filed a notice of appeal on July 5, 2018, 31 days after the PCRA
court entered its final order. However, July 4, 2018 was a holiday, therefore
the appeal is considered timely. See 1 Pa.C.S.A. § 1908. On July 11, 2018,
the PCRA court issued an order instructing Appellant to file a concise
statement of matters complained of on appeal pursuant to Pa.R.A.P. 1925(b)
within 21 days. Appellant’s concise statement is dated August 3, 2018, and
it was entered on the docket on August 9, 2018. Although Appellant filed an
untimely concise statement, we will address the merits of his claims. See
Commonwealth v. Burton, 973 A.2d 428, 433 (Pa. Super. 2009) (“if there
has been an untimely filing [of the concise statement], this Court may decide
the appeal on the merits if the trial court had adequate opportunity to prepare
an opinion addressing the issues being raised on appeal.”)

                                           -3-
J-S27008-19


      In his first issue, Appellant argues that the PCRA court erred in

dismissing his PCRA petition without a hearing.      “This Court's standard of

review regarding an order denying a petition under the PCRA is whether the

determination of the PCRA court is supported by the evidence of record and is

free of legal error.” Commonwealth v. Rizvi, 166 A.3d 344, 347 (Pa. Super.

2017).

      [T]he right to an evidentiary hearing on a post-conviction petition
      is not absolute. It is within the PCRA court's discretion to decline
      to hold a hearing if the petitioner's claim is patently frivolous and
      has no support either in the record or other evidence. It is the
      responsibility of the reviewing court on appeal to examine each
      issue raised in the PCRA petition in light of the record certified
      before it in order to determine if the PCRA court erred in its
      determination that there were no genuine issues of material fact
      in controversy and in denying relief without conducting an
      evidentiary hearing.

Commonwealth v. Wah, 42 A.3d 335, 338 (Pa. Super. 2012), quoting

Commonwealth v. Turetsky, 925 A.2d 876, 882 (Pa. Super. 2007) (internal

citations omitted), appeal denied, 940 A.2d 365 (Pa. 2007); see also

Pa.R.Crim.P. 907. “The controlling factor ... is the status of the substantive

assertions in the petition. Thus, as to ineffectiveness claims in particular, if

the record reflects that the underlying issue is of no arguable merit or

no   prejudice    resulted,    no    evidentiary     hearing    is   required.”

Commonwealth v. Baumhammers, 92 A.3d 708, 726–727 (Pa. 2014)

(emphasis added).

      In his initial PCRA petition, Appellant alleged that Attorney Hummel

provided ineffective assistance of counsel for two reasons. First, Appellant

                                      -4-
J-S27008-19


contends that Attorney Hummel provided ineffective assistance in failing to

object to the allegedly inadequate plea colloquy. Second, Appellant contends

that Attorney Hummel provided ineffective assistance by encouraging him to

plead guilty to the charges, which Appellant believes should have been barred

by double jeopardy and 18 Pa.C.S.A. § 110 (compulsory joinder).

        To prevail on an ineffective assistance of counsel claim,

        the petitioner must show: (1) that the claim is of arguable merit;
        (2) that counsel had no reasonable strategic basis for his or her
        action or inaction; and [](3) that, but for the errors and omissions
        of counsel, there is a reasonable probability that the outcome of
        the proceedings would have been different. In the context of a
        guilty plea, an appellant must show that plea counsel's
        ineffectiveness induced him to plea[d guilty]. If the appellant
        makes such a showing, we deem his plea involuntarily made and
        will permit its withdrawal.

Commonwealth v. Johnson, 875 A.2d 328, 331 (Pa. Super. 2005) (citations

omitted). “Where the defendant enters his plea on the advice of counsel, the

voluntariness of the plea depends on whether counsel's advice was within the

range     of   competence    demanded     of   attorneys   in   criminal   cases.”

Commonwealth v. Timchak, 69 A. 3d 765, 769 (Pa. Super. 2013).

        First, Appellant argues that Attorney Hummel was ineffective for failing

to object to what Appellant characterizes as an “inadequate plea colloquy.”

Appellant’s Brief at 17. Appellant contends that “package deal” plea offers

create a greater danger of involuntary and false guilty pleas by linking one

defendant’s fate to the decision of another defendant.              Therefore, in

Appellant’s view, where a “package deal” plea agreement is the basis of a


                                       -5-
J-S27008-19


guilty plea, a more extensive plea colloquy is necessary to determine whether

the plea is voluntary.4 It is true that federal courts in the Third Circuit “require

that (1) package plea deals be disclosed to the court and (2) colloquies with

package plea participants be conducted with special care.” U.S. v. Hall, 515

F.3d 186 (3rd Cir. 2008) (citation omitted). However, based on our review of

relevant law, there is no analogous rule in Pennsylvania. Moreover, it should

be noted that, based on the record before this Court, it is unclear whether

Appellant was, in fact, subjected to a “package deal” plea agreement as he

alleges. Assuming, arguendo, that the plea offer Appellant accepted was a

“package deal,” his argument is nonetheless without merit.

       Pursuant to Rule 590 of the Pennsylvania Rules of Criminal Procedure,

to ensure that a guilty plea is voluntary, before accepting the defendant’s plea,

a judge should elicit answers to the following questions.

       (1)    Does the defendant understand the nature of the charges to
              which he or she is pleading guilty or nolo contendere?

       (2)    Is there a factual basis for the plea?

       (3)    Does the defendant understand that he or she has the right
              to trial by jury?

       (4)    Does the defendant understand that he or she is presumed
              innocent until found guilty?


____________________________________________


4 Appellant’s first argument is couched as an ineffective assistance of counsel
claim but might be more accurately considered a challenge to the
voluntariness of his plea, although he admits, “[t]here is no question that
package deal plea bargains are permitted under the constitution.” Appellant’s
Brief at 14.

                                           -6-
J-S27008-19


      (5)   Is the defendant aware of the permissible range of
            sentences and/or fines for the offenses charged?

      (6)   Is the defendant aware that the judge is not bound by the
            terms of any plea agreement tendered unless the judge
            accepts such agreement?

Pa.R.Crim.P 590 cmt.

      The trial court conducted an extensive plea colloquy with Appellant after

Appellant’s attorney and the attorney for the Commonwealth agreed that it

was “a bargain for a plea agreement and not merely a [sentencing]

recommendation to the [c]ourt.”           N.T., 4/5/2017, at 2.         Appellant

acknowledged that he was giving up his right to a jury trial and the

presumption of innocence, he also indicated that he watched and understood

a movie concerning his plea and sentencing rights. Appellant acknowledged

that he understood the guideline ranges of sentences as well as the maximum

possible fines and punishments.      Appellant indicated that he had sufficient

time to review all of the written charges with his attorney and he waived the

reading of the factual bases for the pleas. Thereafter, the trial court went

through what the Commonwealth would have to prove beyond a reasonable

doubt with regard to each count of the information and Appellant pled guilty

to each of the 19 charges individually. N.T., 4/5/2017, at 1-7. Based on the

totality of the circumstances, the plea colloquy established that Appellant

knowingly, voluntarily, and willingly relinquished his right to a jury trial.

      Appellant cites a number of federal cases in support of his claim that his

plea was involuntary, but only one Pennsylvania case, Commonwealth v.

                                      -7-
J-S27008-19


Dupree, 275 A.2d 326 (Pa. 1971). In Dupree, the defendant was the subject

of several indictments alleging his participation in two robberies. Ultimately,

he pled guilty to both. At first, the defendant confessed his participation in

one of the robberies but denied having taken part in the second.                  The

defendant’s wife was present at their home when the robbers divided the loot

and police told the defendant that if he did not plead to both robberies, they

would arrest and prosecute his wife as well. Our Supreme Court remanded

the case for a hearing to determine whether the defendant’s plea was

voluntary or whether the threat against his wife was the primary reason for

his plea.

      In    the   instant   case,   Appellant   contends   that    his   friend   and

co-conspirator,    Mr.   Nau,   was   the   primary   reason      he   accepted   the

Commonwealth’s “package deal” offer, and therefore it was not a voluntary

plea. We cannot agree. Appellant argues that the evidence against Mr. Nau

was damning and without the plea offer, Mr. Nau faced 30 to 60 years in

prison, so he accepted the plea to save his friend. Appellant’s Brief at 14.

However, according to the findings of fact of the grand jury, the evidence

against Appellant was equally as damning. Appellant left shoe prints at six of

the burglaries and two men matching Appellant and Mr. Nau’s descriptions

were caught on surveillance cameras at nine or more of the clubs. Moreover,

based on the charges and Appellant’s status as a repeat felony offender, he

too faced a standard range minimum sentence between 42 and 61 years if all


                                        -8-
J-S27008-19


of his sentences ran consecutively. See 204 Pa.C.S.A. § 303.1 et. seq. At

his plea and sentencing hearing, when asked by the court if he wished to make

a statement, Appellant’s only concern was the interplay between his

Armstrong County sentence and the sentence in the instant matter. N.T.,

4/5/2017, at 8. There is no support in the record that “saving” Mr. Nau was

Appellant’s primary consideration when he accepted this plea offer.

Appellant’s claim is not of arguable merit. Thus, there was no need for the

PCRA court to conduct a hearing on the issue.

      Next, Appellant contends that Attorney Hummel’s advice to plead guilty

constituted ineffective assistance of counsel because Appellant had a viable

claim that this prosecution violated double jeopardy and 18 Pa.C.S.A. § 110,

the compulsory joinder rule. In support of his position, Appellant cites only

one case, Commonwealth v. Hude, 458 A.2d 177 (Pa. 1983). In Hude, the

Commonwealth charged Hude with 11 counts (originally Hude was charged

with 20 counts) of possession and delivery of marijuana, all of which arose

out of a series of sales to the same individual. After a trial on three of those

charges, in which the Commonwealth’s evidence consisted solely of the

testimony   of   the   alleged   purchaser,   a   jury   acquitted   Hude.   The

Commonwealth then brought Hude to trial on the remaining eight charges.

Again, its evidence consisted almost entirely of testimony from the same

witness. This time, the jury convicted Hude of seven out of eight charges.




                                      -9-
J-S27008-19


The Pennsylvania Supreme Court held that the second prosecution should

have been barred by 18 Pa.C.S.A. § 110(1)(ii), which states,

       Although a prosecution is for a violation of a different provision of
       the statutes than a former prosecution or is based on different
       facts, it is barred by such former prosecution under the following
       circumstances:

       (1) The former prosecution resulted in an acquittal or in a
       conviction as defined in section 109[5] of this title [] and the
       subsequent prosecution is for:

              (ii) any offense based on the same conduct or arising from
              the same criminal episode, if such offense was known to the
              appropriate prosecuting officer at the time of the
              commencement of the first trial and occurred within the
              same judicial district as the former prosecution unless
              the court ordered a separate trial of the charge of such
              offense[.]

18 Pa.C.S.A. § 110(1)(ii) (emphasis added). In Hude, our Supreme Court

held that, “where a number of charges are logically and/or temporally related

and share common issues of law and fact, a single criminal episode exists,

and separate trials would involve substantial duplication and waste of scarce

judicial resources. In such cases, failure to consolidate will bar successive

prosecutions.” Commonwealth v. Hude, 458 A.2d at 183.

       Appellant contends that the directive in Hude should have barred his

prosecution in this case based on his prior guilty plea to the burglary in



____________________________________________


5“There is a conviction if the prosecution resulted in a judgment of conviction
which has not been reversed or vacated, a verdict of guilty which has not been
set aside and which is capable of supporting a judgment, or a plea of guilty
accepted by the court.” 18 Pa.C.S.A. § 109(3).

                                          - 10 -
J-S27008-19


Armstrong County.       This contention is meritless.      It is unnecessary to

enumerate the reasons why the 15 different burglaries that Appellant and his

co-conspirators perpetrated do not constitute a single criminal episode. The

burglary to which Appellant pled guilty prior to the initiation of the instant case

took place in Armstrong County, which is not in the same judicial district as

the burglaries prosecuted herein. Therefore, 18 Pa.C.S.A. § 110(1)(ii) does

not apply. As such, this claim lacks arguable merit, Attorney Hummel was not

ineffective for failing to pursue it, and the PCRA court did not abuse its

discretion by dismissing it without a hearing.

      In his next issue, Appellant contends that PCRA counsel, Attorney

Daghir, was ineffective for failing to investigate the claims set forth in his

original pro se PCRA petition, i.e., the ineffectiveness of Attorney Hummel.

Essentially, Appellant alleges Attorney Daghir was ineffective because he

disagreed with him. As discussed supra, Appellant’s plea was voluntary and

Attorney Hummel was not ineffective for failing to argue that the instant

prosecution should have been barred.           Regarding “[l]ayered claims of

ineffectiveness... the critical inquiry is whether the first attorney that the

defendant asserts was ineffective did, in fact, render ineffective assistance of

counsel. If that attorney was effective, then subsequent counsel cannot be

deemed ineffective for failing to raise the underlying issue.” Commonwealth

v. Rykard, 55 A.3d 1177, 1190 (Pa. Super. 2012) quoting Commonwealth

v. Burkett, 5 A.3d 1260, 1270 (Pa. Super. 2010) (internal quotation marks


                                      - 11 -
J-S27008-19


omitted). We determined, based on the record, that Attorney Hummel was

effective. Therefore, we cannot deem Attorney Daghir ineffective for coming

to the same conclusion.

      Finally, Appellant argues that Attorney Daghir was ineffective for failing

“to raise a potentially meritorious claim that Gary Nau’s PCRA attorney has

advanced for [Mr. Nau.]” Appellant’s Brief at 29. The claim, in essence, is

that there was an insufficient factual basis to support a guilty plea to corrupt

organizations, corrupt organizations (conspiracy), and dealing in proceeds of

unlawful activities.    However, this issue was not presented in Appellant’s

original petition or in his response to counsel’s motion to withdraw. Therefore,

it is waived. See Commonwealth v. Pitts, 981 A.2d 875, n. 4 (Pa. 2009).

“[C]laims of PCRA counsel’s ineffectiveness may not be raised for the first time

on appeal.” Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014).

No relief is due.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/11/2019




                                     - 12 -